Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-21 are objected to because of the following informalities:  Claims lack the transitional phrases such as “comprising” or “consisting” that forms to the US patent practice to define the scope of the claims.  Appropriate correction is required.
Claims 4 and 8 are objected as reciting same claim scope. Claims recite for the first partial heating area that has or is of a square shape wherein the scope of the claims is deemed identical. It is noted that one of the claims is either cancelled or amended to have different claim scope than the other. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites for a “short” distance which is a term of relative degree that renders the scope of the claim vague. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarmuth et al (US 3,130,664).
Jarmuth shows a structure of a heating device including a flat carrier (10) with an outer edge, the carrier has a substantially rectangular shape, at least two heating elements each having a heat conductor (30) and which together form a heating area as illustrated in Figure 1, the heating conductors fastened on the carrier, each heating 

    PNG
    media_image1.png
    351
    347
    media_image1.png
    Greyscale

 
With respect to claims 2 and 3, Jarmuth shows the first partial heating area having two of its sides that extends to the outer edge and run parallel in relation thereto wherein the first partial heating area is situated in a corner of the carrier as illustrated above.
With respect to claims 4 and 8, Jarmuth shows the first partial heating area can be a square shape as illustrated below.

    PNG
    media_image2.png
    464
    441
    media_image2.png
    Greyscale


With respect to claims 5 and 6, Jarmuth shows the second partial heating area can have an L-shape with two limbs having equal width and different length as shown below. 

    PNG
    media_image3.png
    472
    454
    media_image3.png
    Greyscale



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jarmuth et al (US 3,130,664).
Jarmuth show the heating device claimed including the carrier having a rectangular shape but not a square shape. 
While Jarmuth does not show the square shaped carrier, it would have been obvious to one of ordinary skill in the art to adapt the carrier of the Jarmuth having a square shape or any other suitable shape as a matter of design choice, lacking a criticality, to provide an adequate and suitable heating surface size/shape to a user.  
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarmuth et al (US 3,130,664) in view of Bruno et al (US 5,413,032).
Jarmuth show the heating device claimed except for an elongated temperature sensor that runs over the heating elements over the partial heating area. 
Bruno shows a carrier (28) with a heating element (52) wherein an elongated temperature sensor runs over a heating area of the heating element. 
In view of Bruno, it would have been obvious to one of ordinary skill in the art to adapt Jarmuth with an elongated temperature sensor that runs over the heating area of the carrier including the first partial heating area or the second partial heating area so that the heating temperature of the partial heating areas can be monitored and to further be controlled to predictably achieve the desired heating temperature. 
With respect to claims 12 and 13, the elongated temperature sensor of Bruno having a pointed end  can be deemed as small point-like temperature sensor as recited in claims 12 and 13 wherein it would have been obvious to provide the temperature .   
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jarmuth et al (US 3,130,664) in view of Garde Aranda et al (US 2016/0157301; hereinafter Aranda) and Tiner et al (US 2017/0231033).
Jarmuth show the heating device except for a plurality of heating devices that are arranged next to each other as claimed. 
Aranda shows it is known to provide a hob having two heating devices arranged next to and parallel to each other in a short distance on at the left side and right side of the hob. Also see Figure 1. 
Tiner shows it is known to provide a heater having a plurality of heating devices (202, 204, 206, 208) arranged next to each other wherein the heating conductors (220, 240) of the heating devices are in mirror image of each other with that of the other heating devices.
In view of Aranda and Tiner, it would have been obvious to one of ordinary skill in the art to adapt Jarmuth with a plurality of heating devices, including the first partial heating areas, that are situated adjacent and parallel relation to one another to provide a multiple heating areas to process multiple cooking operations as known in the art. 
	With respect to claims 15-18, 20 and 21, as Aranda and Tiner show two identical heating devices having same heating conductor arrangement therein wherein the first partial heating areas/sides of the heating devices of Jarmuth, when arranged next to each other as shown by Aranda and Tiner, would have been situated congruently or 
	With respect to claim 19, Aranda further shows the heating devices can take a form of an oval shape wherein it would have been obvious to form the heating devices in an oval shape or any other shape as desired by the user as a matter of routine operations for aesthetic or design purposes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Mosshaim (US 2002/0033390) shows it is known to provide a plurality of heating devices/plates next to each other. Kicherer et al (US 4,754,123) shows an elongated temperature sensor/limiter that runs over a heating element. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761